FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10237

               Plaintiff - Appellee,             D.C. No. 1:04-cr-00053-FTG

  v.
                                                 MEMORANDUM *
VINCE LUIS HOCOG CRUZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Vince Luis Hocog Cruz appeals from his jury-trial conviction and 130-

month sentence imposed for possession of methamphetamine hydrochloride with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Cruz contends that counsel was ineffective for failing to object to hearsay

statements introduced at trial. We decline to address this claim on direct appeal as

the record is insufficiently developed, and Cruz’s legal representation was not so

inadequate that it obviously denied the Sixth Amendment right to counsel. See

United States v. Ross, 206 F.3d 896, 900 (9th Cir. 2000).

      Cruz also contends that the district court erred because its Guidelines

calculation was based upon the erroneous conclusion that the jury determined that

he was responsible for 31.9 grams of methamphetamine hydrochloride. Although

the district court erred by instructing the jury that the government was not required

to prove the amount or quantity of methamphetamine hydrocholoride; the error

was harmless beyond a reasonable doubt because the overwhelming and

uncontested evidence indicated that Cruz was in possession of 31.9 grams of the

substance. See United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1197-98 (9th

Cir. 2000) (en banc). Accordingly, the district court did not procedurally err by

improperly calculating the Guidelines range. See Gall v. United States, 552 U.S.

38, 51 (2007).

      AFFIRMED.




                                          2                                     10-10237